ON MOTION

ORDER

Billy L. Newsome moves to reinstate his appeal, which was dismissed on July 24, 2008, 313 Fed.Appx. 322, for failure to file a corrected brief, the corrected brief now having been submitted.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted, the mandate is recalled, the appeal is reinstated, and Newsome’s brief is accepted for filing. The clerk’s office will append a copy of Newsome’s rejected brief, originally received on June 18, 2008, to his two-page corrected brief, received on October 8, 2008, and will treat that as his opening brief.
(2) The Secretary of Veterans Affairs should compute his brief due date from the date of filing of this order.